—Judgments, Supreme Court, New York County (Jerome Hornblass, J.), rendered March 1, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree and criminal sale of a controlled substance in the third degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life on the attempted robbery conviction, and, as a second felony offender, to a concurrent term of 41/2 to 9 years on the sale conviction, unanimously affirmed.
Defendant’s motion to suppress identification testimony, statements and physical evidence was properly denied. Probable cause to arrest defendant was based on information from witnesses who supplied ample evidence of defendant’s participation in the robbery (see, People v Carrasquillo, 54 NY2d 248, 254).
*281The hearing court properly concluded that the lineup identification was not tainted, since an examination of the photographs of the lineup reveals that it constituted a "fair grouping” (People v Blackwell, 186 AD2d 45, 46, lv denied 81 NY2d 760). Height and weight differences among the lineup participants were concealed as a result of their seated positions. Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Andrias, JJ.